Matthew Borden, admitted pro hac vice
borden@braunhagey.com
J. Noah Hagey, admitted pro hac vice
hagey@braunhagey.com
Athul K. Acharya, OSB No. 152436
acharya@braunhagey.com
Gunnar K. Martz, admitted pro hac vice
martz@braunhagey.com
BRAUNHAGEY & BORDEN LLP
351 California Street, Tenth Floor
San Francisco, CA 94104
Telephone: (415) 599-0210
Kelly K. Simon, OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: (503) 227-6928
Attorneys for Plaintiffs


                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                  PORTLAND DIVISION

INDEX NEWSPAPERS LLC, a Washington          Case No. 3:20-cv-1035-SI
limited-liability company, dba PORTLAND
MERCURY; DOUG BROWN; BRIAN
CONLEY; SAM GEHRKE; MATHIEU                 DECLARATION OF ELIZABETH
LEWIS-ROLLAND; KAT MAHONEY;                 DYLAN (“EDDY”) BINFORD-ROSS IN
SERGIO OLMOS; JOHN RUDOFF;                  SUPPORT OF PLAINTIFFS’ MOTION
ALEX MILAN TRACY; TUCK                      FOR TEMPORARY RESTRAINING
WOODSTOCK; JUSTIN YAU; and those            ORDER AND PRELIMINARY
similarly situated,                         INJUNCTION AGAINST DEFENDANTS
               Plaintiffs,                  U.S. DEPARTMENT OF HOMELAND
                                            SECURITY AND U.S. MARSHALS
       v.                                   SERVICE
CITY OF PORTLAND, a municipal
corporation; JOHN DOES 1-60, officers of
Portland Police Bureau and other agencies
working in concert; U.S. DEPARTMENT OF
HOMELAND SECURITY; and U.S.
MARSHALS SERVICE,
               Defendants.

PAGE 1      DECLARATION OF EDDY BINFORD-ROSS ISO MOTION FOR TRO AGAINST
            FEDERAL DEFENDANTS
       I, Elizabeth Dylan (“Eddy”) Binford-Ross, declare:

       1.      I am a 17-year-old Oregon resident who lives in the City of Salem. If called as a

witness, I could, and would, testify competently to the facts below.

       2.      I just completed my junior year at South Salem High School where I am the

Editor-in-Chief of the school’s newspaper, The Clypian. I have covered the ongoing George

Floyd protests for The Clypian since May. I take photos and videos of the protests, live tweet

from the protests, and write stories about them for The Clypian. My live tweet coverage has been

used by ABC, NBC, Reuters, the Independent, Anonymous, Yahoo!News, KOMO News, MSN,

Fox, World News Tonight, and other major media outlets.

       3.      I carry a large Canon Rebel T3 camera with a zoom lens around my neck and a

bulky camera case on my hip. Below is a picture of me reporting at a June 6, 2020 protest that

was published in the Salem Reporter. https://www.salemreporter.com/posts/2510/south-salem-

student-journalist-becomes-daily-chronicler-of-protests




PAGE 2      DECLARATION OF EDDY BINFORD-ROSS ISO MOTION FOR TRO AGAINST
            FEDERAL DEFENDANTS
       4.      Since Friday, July 17, 2020, I have been reporting nightly on the protests in

downtown Portland for The Clypian. On Friday, July 17, I attended the event wearing my

camera, camera bag, lanyard, and press badge. At all such events, when law enforcement direct

their attention towards me, I routinely hold up my press badge and camera to ensure that they

identify me as press. I have been following this routine during my coverage of these events. After

two stun grenades were deployed near me on Friday night despite my normal press identifiers, I

added a helmet that said “Press” on all four sides and wrote “Press” in yellow reflective tape

down the right side of my jeans. Attached as Exhibit 1 are true and correct copies of photographs

of my press badge, press helmet and lanyard, as well as a picture my mom took of me Sunday

night in downtown Portland after more munitions were directed towards me.

       5.      Part of our family’s safety plan for my coverage of these events is that a parent

must shadow me to ensure that I am safe. On Friday, my father was on parent duty. At around

10:05 p.m., a group of protesters was listening to music. For reasons that are not clear to me,

federal agents came out of one of the buildings without warning and told the crowd to “get

back.” Shortly afterwards, they began shooting indiscriminately into the crowd and firing off tear

gas and pepper spray. I did not see anyone doing anything illegal. Most of the crowd was in front

of the Justice Center, and was not near the federal buildings. When the shooting started, my

father and I were standing to the side, away from the protesters, along with the other media.

Federal agents came by and pointed their weapons at us and the other media. I held up my press

pass to the agents. They did not direct us to leave or otherwise speak to us. Shortly afterward,

federal agents tear gassed and pepper sprayed the entire crowd and people moved away. We left,

too, to escape the tear gas.

       6.       After things had died down, my father and I went over near the Edith Green

federal building. We were by the side closest to the Edith Green building about fifteen feet from

the wall. I was with my father and two other people we recognized from Salem who were

livestreaming the event. None of us was protesting. I was watching a group of protesters located

about half a block away to see what they were doing. All of a sudden, someone from inside the

PAGE 3      DECLARATION OF EDDY BINFORD-ROSS ISO MOTION FOR TRO AGAINST
            FEDERAL DEFENDANTS
wall of the federal building threw a flashbang grenade over the wall at us without any visual or

auditory warning. It blew up about 10 feet away from me. I was stunned and temporarily

deafened. After that occurred, my dad and I immediately left the area.

       7.      Later, around 1:30 a.m., protesters began building some kind of fence or barricade

and a second confrontation occurred. Portland police told the crowd that it had five minutes to

leave. I was reporting on these events from Fourth Street and Main Street in between the Edith

Green Building and the Justice Center well away from the protesters.

       8.      Shortly afterward, the police and federal agents came running out and formed a

line together in front of the Justice Center. I am not sure what buildings they came from, but they

came out at exactly the same time. Then they began marching in formation and moving the

crowd up through Chapman Square.

       9.      At the time this was occurring, I had positioned myself off to the side (with my

father) on the other side of Madison Street to report on these events. We were moving backward

away from the line. We were not near anyone who was protesting. The only other person near us

appeared to be filming the event. That is when federal agents threw another flashbang grenade

towards me. It landed about seven feet away. The noise was deafening, and I recoiled from the

impact. It left my ears ringing for a long time afterward. I was recording on my phone when they

did this. A true and correct copy of the video is here:

https://twitter.com/childrightsprof/status/1284558309744242690?s=20 .

       10.     Before returning the next night to continue covering the protests, I grabbed my ski

helmet and labeled it on all four sides with “PRESS.” I also added “PRESS” in yellow reflective

tape to my pant leg. My mom tried to find me a gas mask because of all the chemical weapons

the federal agents were deploying, and enlisted a veteran friend and my uncle who is former

military police to help. Despite their efforts, which spanned reaching out to contacts across the

country, we were told that no quality ones were available and that I should wear goggles and use

water, urine, saline, or milk to counteract the effects of the chemicals being deployed. That night,

we added chemical lab and ski goggles and water bottles (for rinsing) to my safety bag.

PAGE 4       DECLARATION OF EDDY BINFORD-ROSS ISO MOTION FOR TRO AGAINST
             FEDERAL DEFENDANTS
       11.     On Saturday, July 18, 2020, federal agents released so many chemical weapons

that I was crying, coughing, and gagging. I felt like I was going to vomit. My skin was burning.

Some of the volunteer medics who were supporting the protesters saw that I was in distress.

They ran over to me and poured saline solution on my eyes and gave me water to drink.

Although we had brought the goggles, we did not get them out quickly enough and once we

started wearing them, we found that they were not effective at protecting us from the toxins

being deployed by the federal agents. The next morning, I woke up coughing and started

researching the weapons and chemicals the federal agents had deployed.

       12.     When I returned to cover the protests again on Sunday, July 19, 2020, my mother

was on parent duty. This time we brought swim goggles in hope that they would have a tighter

seal and she brought washcloths soaked in milk to put over our mouths to protect us from the

toxic chemicals and saline solution to rinse our eyes. That night I was wearing my helmet labeled

“PRESS” on all four sides, my jeans with “PRESS” in yellow reflective tape down my right leg,

my lanyard, and my press pass, and I was carrying my large camera and camera bag.

       13.     Despite the multiple markings from head to leg, federal agents threw another

flashbang grenade and shot a teargas canister towards me.

       14.     At the time this occurred, I was reporting from the southwest corner of Main

Street and Third Street at the edge of Chapman Square. We were on the periphery of the protest.

There was a young woman in the middle of the intersection walking away from the federal

agents with her hands above her head. The only other person I saw near us was someone

recording with his phone. Federal agents began to shoot flashbang grenades and tear gas at the

crowd indiscriminately, up Main Street and into both parks.

       15.     The federal agents threw an explosive stun grenade toward us. It hurt my ears and

frightened me. There was no reason for them to aim at me, my mom, or anyone else in the

immediate area. My mom turned around to grab the grenade after it went off. I was shouting

“Get away” as we ran diagonally southwest through the park away from the federal agents. Then

the federal agents shot a tear gas canister down the pathway we were running on. My mom

PAGE 5       DECLARATION OF EDDY BINFORD-ROSS ISO MOTION FOR TRO AGAINST
             FEDERAL DEFENDANTS
stomped on it to stop the tear gas from spewing the poisonous gas and hurting us. She grabbed

that, too, yelling at me to meet her at the water fountain because the canister was blistering her

finger and she was stopping to grab dirt and leaves to cool the devices. A true and correct copy of

a recording of these events is here:

https://twitter.com/childrightsprof/status/1285302066718535682?s=20 . When we got to the water

fountain, we put our faces in the water to wash off the chemicals and took large mouthfuls of

water to stop the burning in our throats.

       16.      A true and correct photograph of the grenade federal agents threw towards me is

attached as Exhibit 2. As seen in the photo, it is a multiport device. After doing some research, I

learned that this is the most powerful stun grenade manufactured by Defense Technology. The

warnings on the grenade state: “This device should be used by trained persons only. When

loaded it contains an explosive composition that could cause serious injury or death. Always

wear ear and eye protection.” It also states that the area of deployment should be “visibly clear.”

It is marked BORTAC, which according to my research is an elite Customs and Border Patrol

unit normally deployed to go after international drug traffickers and the like.

       17.      A true and correct photograph of the tear gas canister the federal agents shot

towards us is attached as Exhibit 3.

       18.      After I saw the devices the federal agents were directing towards me, I made a

point of investigating what other chemicals and devices they were using. True and correct

photographs that I took of various canisters collected from the scene Sunday night are attached

as Exhibit 4.

       19.      The next three incidents all occurred on the night of Tuesday, July 21. The first

occurred at approximately midnight. The press corps was standing on the southeast corner of

Third Street and Main Street recording a standoff between federal agents and protesters. There

were at least half a dozen members of the press clustered together wearing clothes, vests, and

helmets labeled “PRESS.” The press corps was taking pictures and using a variety of cameras

and recording devices, including one large television camera on a tripod. The federal agents were

PAGE 6       DECLARATION OF EDDY BINFORD-ROSS ISO MOTION FOR TRO AGAINST
             FEDERAL DEFENDANTS
clearly aware of our presence and identity. At one point, the federal agents asked us to move

back and we immediately complied. Despite this, a short while later and without any visual or

auditory warning a federal agent in a black uniform walked toward us and pointed his gun

directly at me. Another agent tried to redirect his attention towards the protesters, saying what

sounded like “That’s media, don’t shoot,” and initially he directed his gun southwest, towards the

protesters. Despite being told to redirect his gun, he turned his gun towards us again and pointed

it directly at me. The incident can be seen at 5:34 of the recording posted here:

https://www.facebook.com/wendiwarren.binford/videos/10221706522752856.

       20.     Moments after that incident, tear gas was deployed right next to the curb on Third

Street where the press corps was reporting from. I was wearing swim goggles under my

eyeglasses and had a mask on my mouth, but it was not enough to protect me from the poisonous

chemicals so I ran south on Third Street to get away. My mom grabbed the water-soaked

washcloths from my safety bag and gave it to me to cover my mouth, but it was already in my

mouth and throat and I was coughing and my mouth and throat were burning. I drank from the

water bottles we had brought to try to stop the burning and coughing. My mom was temporarily

blinded by the tear gas the federal agents deployed next to the press corps when the chemicals

got inside the chemistry lab goggles she was wearing so I led her by the arm down Madison and

onto Second Street where we rinsed out her eyes and drank more water before I resumed

reporting.

       21.     A couple of hours later, I was reporting on an incident unfolding in the north end

of the courthouse portico. I was standing just outside marble blocks about 25+ feet from the

incident. All of a sudden, federal agents started running around from the north side of the

building and shoving people to the ground and against the wall. I quickly moved in against the

wall of the courthouse, put my hands up, and backed away from the portico to clear a path for the

federal agents. Despite this, one of the federal agents shoved me against the stone wall and

another one pushed my mom into the cement sidewalk. My elbow was hurt and throbbing from

the assault. My mom’s right knee and hand were bleeding and her pants were torn. Reporters

PAGE 7       DECLARATION OF EDDY BINFORD-ROSS ISO MOTION FOR TRO AGAINST
             FEDERAL DEFENDANTS
22.
